Citation Nr: 1224618	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-40 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 10, 2008.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD since September 10, 2008.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 10, 2008. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to February 1999, and from February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected PTSD is productive of anxiety, intrusive thoughts, and panic attacks with suicidal ideation, and results in occupational and social impairment in most areas.  


CONCLUSIONS OF LAW

1.  Prior to September 10, 2008, the criteria for a 70 percent PTSD rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  Since September 10, 2008, the criteria for a PTSD rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration ] disability records must be sought-only those that are relevant to the [V]eteran's claim."  Golz at 1320, 21. 

Service treatment records, VA treatment records, and social security disability records have been obtained.  Although the Board is aware that it is possible not all treatment records during the Veteran's period of hospitalization in 2007 are associated with the record, because he was awarded a temporary total disability rating during this period of time, which represents a complete grant of benefits during that period, such records need not be associated with the claims folder.  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Veteran was afforded VA examinations for his PTSD, most recently in November 2011.  This examination is adequate because it is based on consideration of the Veteran's prior medical history, and described his PTSD disability in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform 70 percent rating is warranted, with the exception of the previously awarded temporary total rating for hospitalization over 21 days. 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are, however, evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A disability rating of 70 percent is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

A score of 21-30 is indicated when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).  

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

GAF scores between 41 and 50 reflect serious symptoms, (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job). 

GAF scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers). 

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

In this case, the symptoms of the Veteran's PTSD have most nearly approximated occupational and social impairment with deficiencies in most areas.

Applicable Facts

Initially, the Board observes that the Veteran was granted entitlement to service connection for PTSD and awarded a 50 percent rating effective November 10, 2005.  He was also awarded a temporary total evaluation because of hospitalization over 21 days effective December 8, 2006, with the 50 percent rating resuming July 1, 2007.  A 70 percent rating was subsequently awarded effective September 10, 2008.  To the extent that a total rating has been assigned during a portion of the period on appeal, the Board notes that this represents a full grant of the benefit sought and thus there remains no error of fact or law left on appeal.

VA treatment records from 2005 show that the Veteran reported such symptomatology as sleeping a lot, difficulty concentrating, increased irritability, increased startle response and nervousness.  He reportedly quit his job as a corrections officer in September 2005.  He reported experiencing suicidal ideation in the past, describing an incident that September when he was drunk and went to his car to point a loaded gun at his head, but was stopped by his girlfriend.  He also reported that in October he had taken an overdose of Flexeril after drinking.  He indicated that he stopped drinking alcohol after that event, and had not since experienced suicidal ideation.  His affect was assessed as flat, worrisome, and sad, and his mood as depressed.  He appeared anxious and tense.  He was assigned a GAF score as low as 55.

VA treatment records from 2006 show that the Veteran was hospitalized after his parents called the police in relation to his suicide attempt with a pistol.  He was assessed as having severe depression with suicidal thoughts, and assigned a GAF score as low as 30.  The Veteran reported experiencing mood swings, and symptoms of hypomania and major depression, including anhedonia, problems with his memory, concentration, low energy levels, poor appetite, and an inability to function.  Treatment included Divalproex.  His affect included inappropriate laughter, and his speech was somewhat pressured and vague.  His insight was poor, and his judgment was mildly impaired.  

VA treatment records from 2007 show that the Veteran experienced symptoms such as anxiety, depression, mistrust of others, sleep disturbances to include flashbacks, nightmares, and night sweats, difficulties in crowds, social isolation, anger and irritability with verbal outbursts, and hypervigilance.  The Veteran reported that he had an assaultive history; specifically, in 2006 he had attempted to choke his girlfriend, possibly during a flashback.  The Veteran reported that he continued to experience fleeting suicidal ideation; however, he indicated that he had no intent, urge or plan to kill himself.  A March 2007 note from M. Halloway indicated that the Veteran was receiving inpatient treatment, as is evidence by his treatment records from Montrose indicating he was in the residential program for PTSD, and was considered unemployable.  His treatment included Prozac, Lithium, Buspirone, and Fluoxetine.  He was assessed as having a GAF score as low as 33.  

A letter from the Veteran's father written in April 2007 discussed the Veteran's attempted suicide and PTSD following his tour of duty in Iraq, and the resulting financial stressors.  

A VA examination for PTSD was afforded the Veteran in March 2007.  At that time the Veteran was residing on the stress unit at Montrose Hospital.  The claims folder was unavailable at that examination.  The Veteran described his history involving three suicide attempts since his return from Iraq.  He explained how he felt like a different person, isolated himself, and was occasionally, restless and violent.  He indicated that he had kicked his girlfriend and punched her.  He indicated that his girlfriend had recently broken up with him because of his violent thoughts and arguing.  He reported that he experienced flashbacks and a heightened startle response.  The Veteran had paranoid ideation and issues with Muslims and Arabs.  The Veteran reported experiencing a poor sleep pattern.  The Veteran discussed his in-service stressor experiences, including prison abuse and mortar attacks.  The Veteran reported that he exhibited symptoms of anxiety, avoidance of crowds, hypervigilance, lack of trust, sleep disturbance, night sweats, exaggerated startle reflex, irritability, social isolation, and withdrawal.  In addition, he had flashbacks of war memories, and anger, especially toward Muslims.  He experienced chronic depression was that moderate.  He denied hearing voices, and denied present suicidal ideation.  

On examination, the Veteran was appropriately groomed, and his speech was clear and relevant with normal tone and cadence.  He had poor eye contact during the interview.  His mood was anxious and depressed.  His affect was appropriate to thought content.  He did not exhibit any suicidal ideation, evidence delusion or ideations.  His cognitive function was intact except for a problem remembering recent events, and impaired concentration.  He was oriented in all spheres, with fair judgment and insight.  He had sleep impairment which was treated with medication, and slightly improved.  He described experiencing panic attacks when he was by himself, and becoming fearful for his life when he heard a loud noise.  He had a history of obsessive-compulsive behavior.  He avoided crowds and experienced impaired impulse control when he became angry.  The Veteran presented with combat-related flashbacks, resulting in sleep disturbance, diminished interest in activities, and intense feelings of detachment and estrangement from others; difficulty with intimacy; irritability with outbursts of anger; difficulty with concentration; and, an exaggerated startle response.  The Veteran was assessed as having PTSD, with depression, and assigned a GAF score of 45.  In sum, the examiner indicated that the Veteran had become anxious, depressed, and isolative, with extreme difficulties relating to others. 

In May 2007 the Veteran was discharged, with GAF scores ranging from 39 to 59.  VA treatment records from May to October 2007 showed symptoms similar to those discussed above.  He was considered motivated to work and employable.  The Veteran's treatment included group and individual therapy, and medications such as Risperidone, Lithium, Prozac, Trazadone, Ambien, Abilify and Buspar.  The Veteran experienced instances when he had to take medication or leave the group temporarily due to increased anxiety and panic attacks.  The Veteran reported experiencing nightmares, and having several instances where he urinated in the bed.  The Veteran reported experiencing increased symptoms of sleep disturbances, anxiety and depression when he learned that an individual in his father's unit had died.  The Veteran also experienced a break-up with his then girlfriend.  The Veteran denied current suicidal or homicidal ideation.  

In December 2007 the Veteran wrote that he experienced continuous depression, anxiety and hypervigilance, and isolated himself from his family since returning from Iraq.  He discussed his difficulties with his symptomatology at his work, such that he had been unable to work for fear of causing more harm to his mental health.  He indicated that he had not only made three attempts on his own life, but also had an experience when he blacked out while driving home and hit a telephone pole.  He reported that he had choked his girlfriend during a physical altercation, without being aware of what he was doing.  

In September 2008 the Veteran's father, who identified himself as a Behavioral Health Care Professional, again wrote discussing his son's PTSD symptomatology.  He explained how his son had changed since his return from service, and was unable to sleep for long periods of time, and when he did sleep it was only with loud war movies playing in the background.  The Veteran had dropped out of school, been unable to keep his job, severed once long-term relationship.  He became withdrawn and seclusive, rarely leaving the house.  He was not able to pay his bills, and had to give up his car.  He attempted suicide.  He was in an unexplained car accident.  He was hospitalized for treatment, and since then lived with his parents and took numerous medications.  Nevertheless he continued to be depressed, slept excessively, and could not keep a relationship.  

In September 2008 the Veteran was afforded a VA examination for total disability based on individual unemployment, and again the claims folder was not available for review.  The examiner indicated that on the basis of the Veteran's severe PTSD  he had to give up his job as a County Correction Officer, and could not get another, such that he had not worked for three years.  He had twice been through the PTSD programs at Montrose.  The examiner indicated that it was amazing the Veteran could get through his activities of daily living, but that he was on medication to assist him.  

In September 2008 the Veteran was afforded a VA examination to address the severity of his PTSD, and the claims folder was not available to the examiner for review.  The Veteran reported sleeping only a few hours each night, intrusive thoughts, and difficulty expressing his feelings.  He reported that he was irritable, short-tempered, and easily distracted.  He indicated that he was wary of others and scanned the environment often, and was agitated by loud, unexpected noises.  The Veteran reported that he had not been suicidal or assaultive since his previous VA examination.  He indicated that he briefly attended college in January, but withdrew because he felt too anxious and depressed.  He reported that he had not returned to work.  He indicated that he lived with his girlfriend of six months, during which time she had a miscarriage, and the relationship was troubled.  They had broken up in July 2008.  The Veteran reported that he did not have close friends, and that he was anxious in social settings, preferring to stay home.  The Veteran reported that he experienced intrusive thoughts, and stopped taking his medications in February.  He reported that he did not have hobbies as he was too anxious to go to the gym and had difficulty reading.  He indicated he spent his time watching television.  In summary, the Veteran had a severe deficit in social functioning and vocational functioning.  

On examination, the examiner commented that the Veteran's responses were straight forward and never deceptive.  The Veteran's affect was anxious, and his mood was sad and tense.  The Veteran displayed moderate impairment of short-term memory, although his long-term memory was fully intact.  He denied auditory and visual hallucinations.  He admitted, however, that he had suicidal ideation occasionally, although he stated that he would not act on it.  The Veteran appeared anxious throughout the examination, sitting on the edge of his chair and vigorously rubbing his hand on his pant legs.  The Veteran was sad and tearful when discussing his ex-girlfriend, and admitted feeling anxious and depressed much of the time.  The Veteran denied ritualistic behaviors.  As such, the examiner indicated that the Veteran experienced severe sleep disturbance due to combat-related nightmares; intrusive thoughts; markedly diminished interest and participation in significant activities; restricted range of affect; difficulty expressing feelings; intense feelings of detachment; estrangement; anxiety; depression; irritability; angry outbursts; difficulty concentrating; an exaggerated startle response; and, hypervigilance.  The Veteran's symptoms were experienced daily, and were severe, with little remission.  The examiner assessed the Veteran as having a GAF score of 35.  The examiner considered the Veteran capable of managing his finances.  

VA treatment records from 2008 to 2009 show that the Veteran continued to be treated for the symptoms previously discussed.  Treatment continued to include individual and group therapy, as well as medications.  The Veteran discussed in May 2008 that he was living with his girlfriend and her six year old son.  He also expressed that he had started to experiences instances of what he described as foggy thinking.  The Veteran was re-hospitalized from March 10, 2008 to March 24, 2008, having gone off his medications in February, and experiencing suicidal ideation.  The Veteran's medications were adjusted.  From March 25 to May 2 the Veteran was in the VA PTSD residential program.  He was again considered unemployable due to PTSD.  In early 2009, the Veteran started school, and reported less irritability; however, he reported anxiety regarding his fear of failure.  By March he intended to quit school because he found himself overwhelmed; however he received encouragement from his group to continue.  Treatment records from June show that he continued in school, although he struggled.  He indicated that he was more self-disclosing with his girlfriend.  The Veteran denied past or current legal problems.  Psychological testing revealed that the Veteran's immediate and delayed memory capabilities were lower than expected relative to his overall intellectual functioning.  The examiner indicated that the Veteran obtained low scores on psychomotor speed, information processing and auditory short term memory, and noted that processing speed and memory could be lowered due to anxiety and depression.   

In July 2009 the Veteran was afforded a VA psychological examination, wherein his claims folder was reviewed.  The Veteran reported that he did not talk to his family.  He reported that he had been in a romantic relationship for several months, and was contemplating marriage.  The examiner indicated that his pattern of relationships in the records suggested that he was unable to sustain a relationship and exercised poor judgment in making relationship decisions.  The Veteran reported that he did not have any friends, or engage in social activities.  He reported he watched television or hung out at home with his girlfriend.  He reported that he did not have any hobbies.  He reported that although he had a history of suicidal ideation, it was absent during the previous year.  The Veteran had a history of violence towards his previous girlfriend.  The Veteran described his social functioning as significantly impaired, and explained that he did not have friends or hobbies, did not speak with his immediate family, and had only had a few failed relationships during the previous year.  He was, however, considering marriage with a young woman who he had known for three months.  The examiner indicated that the Veteran had not been able to establish or maintain a social support system, such that he was isolated.  In addition, given his lack of connection with family, it appeared that the Veteran was indiscriminately seeking a romantic attachment to fill a void, a pattern indicative of a maladaptive attempt to compensate for feelings of detachment and emotional numbness.  

On examination, the Veteran was clean and casually dressed.  Although his attitude was cooperative, he exhibited hand wringing, and hesitant speech, with blunted affect.  The Veteran reported his mood to be stable, and his mood appeared to be good.  He was easily distracted, and his attention was variable during the examination; however, he was able to focus and complete a task.  The Veteran reported inability to sustain attention in a classroom setting because of intrusive thoughts, flashbacks, and hypervigilance.  He was oriented to time, person, and place.  His thought process involved blocking, and his thought content was unremarkable.  There were no delusions.  As for judgment, he understood the outcome of his behavior.  His intelligence was average.  Regarding insight, he understood that he had a problem.  The Veteran experienced sleep impairment, and reported that he woke several times during the night, lasting approximately fifteen minutes before he could return to sleep, such that he did not feel rested in spite of 7 to 8 hours of sleep a night.  There were no hallucinations, and the Veteran did not have inappropriate behavior.  The Veteran interpreted proverbs appropriately.  He did not experience obsessive, ritualistic behavior, panic attacks, homicidal or suicidal thoughts.  His impulse control was fair.  There were no episodes of violence.  When agitated, the Veteran became reactive.  The Veteran was able to maintain minimum personal hygiene, and there were no problems with activities of daily living.  The Veteran's remote and recent memory were normal; however, his immediate memory was moderately impaired.  

In sum, the Veteran experienced persistent reexperiencing of the traumatic event characterized by recurrent and intrusive distressing recollections, including images, thoughts, or perceptions, acting or feeling as if the traumatic event were recurring, and intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  He experienced persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  This was characterized by efforts to avoid thoughts, feelings, conversations activities, places or people arousing recollections of the trauma; markedly diminished interest of participation in significant activities; feelings of detachment or estrangement from others; and, restricted range of affect.  The Veteran also experienced persistent symptoms of increased arousal characterized by difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and an exaggerated startle response.  His symptoms were chronic.  His intrusive thoughts and flashbacks occurred on a daily basis for a few minutes at a time with lingering emotional impact, two to three times a day, and were severe.  His difficulty concentrating, hypervigilance and avoidance also occurred on a daily basis, and was ongoing.  Remission was no greater than a few hours at a time.  The Veteran did not have suicidal thoughts and his mood was steady.  The Veteran was capable of managing his financial affairs.  The Veteran had been unemployed for three years, from the time he resigned as a corrections officer when he was unable to adjust his startle response to the unpredictable loud noises in prison, and was experiencing a constant stream of intrusive thoughts and psychological distress.  

The Veteran was assessed as having a GAF score of 40, an increase from the previous examination due to his reported mood improvement and reduction in suicidal thoughts during the previous year.  The Veteran was unable to participate in everyday demands of social interaction with family or community, and unable to sustain an intimate relationship.  He had no friends, hobbies or recreational interests.  He could not return to his previous occupation as a corrections officer.  He could not tolerate groups of people or noisy settings as he became overwhelmed with anxiety associated with the psychological demands of hypervigilance.  He preferred staying at home and isolating most of the time.  He had been unable to complete any attempt at retraining or schooling since his return from Iraq.  His failure was attributed to a lack of ability to maintain necessary concentration secondary to intrusive thoughts, flashbacks, poor sleep and hypervigilance. 

Social security records were received showing that the Veteran was afforded an examination in September 2007 which also assessed the Veteran as having PTSD, and indicated that he experienced difficulty maintaining attention and concentration, and was not likely to relate adequately with others or appropriately deal with stress.  On examination, he was tense and anxious with mildly impaired recent and remote memory, tense posture and poor eye contact.  VA treatment records, including from the Veteran's 2007 hospitalization were considered by Social Security Administration, and in 2009 he was awarded social security disability for an affective or mood disorder, in consideration of his PTSD.  

VA treatment records from 2009 to 2011 show that the Veteran continued to be treated for an array of PTSD symptomatology.  For instance he experienced symptoms such as irritability, anxiety, depression, restricted affect, nervous laughter, pressured speech, racing thoughts.  The Veteran continued to treat his PTSD with medications, group and individual therapy.  Treatment records reference the Veteran's marriage and anxious anticipation of fatherhood as his wife was pregnant.  They also reference his entrance in a LPN program, and his anger with his father for separating from his mother.  

In August 2011 the Veteran indicated that he had started working at a nursing home a month earlier.

The Veteran was afforded his most recent VA examination in November 2011, at which time the claims folder was reviewed.  The Veteran was assessed as having a GAF score of 40.  The examiner indicated that the Veteran exhibited occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  The Veteran reported having been married for two years, and that his wife was his best friend.  He indicated that she complained that he was often moody and irritable, and he indicated that although he loved his wife dearly he often had difficulty expressing his feelings to her.  The Veteran indicated that he had a one month old daughter, and enjoyed being a father.  He reported that he did not have close friends, and that he avoided people and kept to himself.  He explained that he felt anxious in crowded social settings and often had panic attacks.  He did not belong to any organizations.  The examiner indicated that the Veteran displayed a severe deficit in social functioning, had no close friends and experienced difficulty expressing his feelings.  The Veteran was often irritable and short-tempered, anxious in social settings and prone to panic attacks, and socially isolated with little emotional connection to people.  

The Veteran had not furthered his education since his previous examination.  He worked beginning in the Spring of 2010, and reported that he had worked as an LPN for approximately one year.  He indicated that he had difficulty getting along with his co-workers and supervisors.  He stated that he left the job after an argument with his supervisor.  He stated that for the previous four months he worked at a nursing home.  He indicated that his coworkers had told him he was harsh and demanding.  The Veteran stated that he was unsure how long he would be able to keep his job.  In summary, the Veteran displayed a severe deficit in vocational functioning, having difficulty maintaining employment and getting along with his coworkers and supervisors due to high levels of anxiety and anger.  It was unclear if he could keep his current job.  His moderate deficit in vocational functioning was the direct result of trauma-related symptoms associated with his PTSD.

The Veteran had not experienced a psychiatric hospitalization, been arrested, received a DWI, or been assaultive since his previous VA examination.  He continued to be under the care of a psychiatrist and on various medications.  The Veteran reported that he slept only a few hours a night due to combat-related nightmares.  He reported experiencing intrusive thoughts about Iraq.  He had difficulty expressing his feeling to others, was often irritable and short-tempered, easily distracted, and often lost his train of thought.  He often scanned his environment, and was agitated by loud, unexpected noises.  The Veteran indicated that he experienced these symptoms on a daily basis, and that the symptoms were severe.  

The Veteran's increased arousal symptoms included difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  Overall his symptoms included a depressed mood, anxiety, flattened affect, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, suicidal ideation, and obsessional rituals that interfered with routine activities.  As such, the examiner indicated that the Veteran displayed a severe deficit in social functioning and a moderate deficit in vocational functioning.   


Legal Analysis

In the instant case, the Veteran contends that his service-connected PTSD disability is more severe than the current ratings contemplate.  As delineated in detail above, he reports such problems as difficulties with sleep, anxiety, depression, nightmares, social isolation, and intrusive thoughts.  He has experienced suicidal ideation and instances of violence.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has carefully considered the Veteran's pleadings regarding his PTSD symptoms, which include anxiety, irritability, sleep problems, and depression that affect his functioning.  In this case, the Veteran is competent and credible to report symptoms because this requires only personal knowledge as it comes to him through his senses.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Layno, 6 Vet. App. at 470.  

The Veteran is certainly competent to report his experiences with PTSD symptomatology.  In fact, his actual reports are relatively consistent with the objective evidence.  According to the Veteran and VA examinations, the Veteran has significant impairment due to such symptoms as social isolation, heightened, anger and irritability, flashbacks, nightmares, and poor sleep.  He has had periods of unemployment and difficulty in maintaining a job due to his PTSD symptomatology, and has reported having no friends or interests outside his immediate family.  He has experienced suicidal ideation, and in addition to his period of hospitalization for which he was awarded a temporary total disability rating, he also was hospitalized in 2008 for his PTSD symptomatology, followed by admission to a residential treatment program.  By his own report, he is isolated.  He has been assigned GAF scores as low as 30, indicative of serious impairment.  In essence, he experiences PTSD symptomatology that results in occupational and social impairment with deficiencies in most areas.  The Veteran's own statements establish that he has retained social and occupational functioning, as he is married with a young child, and recently reported that he is again working.  Examiners have characterized the Veteran as capable of managing personal finances.  With the exception of his suicidal attempts, the Veteran has no history of legal problems related to his PTSD.  The Veteran has been fully oriented on examinations.  After considering the totality of the record, the Board finds that the preponderance of the evidence is against a 100 percent rating for PTSD symptomatology characterized by total occupational and social impairment.  The Board finds the Veteran's PTSD disability is most appropriately rated according to DC 9411, for which a 70 percent evaluation is warranted.  Although the Veteran experienced some variation in PTSD symptomatology, his symptoms are analogous to those associated with a 70 percent rating.  As the Veteran has displayed a similar level of disability at all times during the pendency of this appeal, with the exception of the temporary total rating during his hospitalization, a staged rating is not otherwise warranted.  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  In other words, the Veteran, has reported that he experiences such symptoms as anxiety, depression and anger, causing difficulties socially and occupationally.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's PTSD has most nearly approximated occupational and social impairment of a degree warranting a 70 percent rating throughout the appeal period, with the exception of the period during which he was awarded temporary total evaluation.  38 C.F.R. § 4.7.  The benefit-of-the-doubt doctrine is not for application, and a rating of 70 percent, but no higher, is therefore warranted for the Veteran's PTSD prior to and since September 10, 2008.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). 


ORDER

Entitlement to a 70 percent rating for PTSD is granted prior to September 10, 2008, with the exception of the temporary total rating, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 70 percent since September 10, 2008 is denied.  

REMAND

Each time a Veteran files a claim for an increased rating and submits evidence of unemployability due to this disability, he has implicitly made a claim for a TDIU.  The TDIU is not a separate claim that must be raised with specificity; it is a component of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) (TDIU "is part and parcel of the determination of the initial rating for [a] disability").  In this case, the Veteran's claim for an increased rating for PTSD included a claim for a TDIU, as he repeatedly indicated that he was unemployed due to his PTSD.

In July 2011 the Veteran was awarded a TDIU from September 10, 2008, according to the date that he became schedully entitled.  In light of the above decision, as the Veteran may be entitled to a TDIU prior to September 10, 2008, and such a claim was implicitly made along with the increased rating claim that the Board has decided herein, the RO should explicitly adjudicate this claim after performing any necessary development, to include obtaining a medical opinion as to the effect of the Veteran's service connected disabilities upon his employability prior to September 10, 2008. 

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for a TDIU prior to September 10, 2008, to be preceded by any additional development deemed necessary, to include obtaining a medical opinion as to the effect of the Veteran's service-connected disabilities on his employability prior to September 10, 2008. 

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


